DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-2, 4-12 and 16-19 are provisionally rejected on the ground of nonstatutory double patenting.
Claims 1-2, 4-12 and 16-19 are rejected under 35 U.S.C. 103.
Claims 3 and 13-15 are objected to.
Response to Arguments
No terminal disclaimer is received and Applicant does not overcome the Provisional Nonstatutory Double Patenting Rejection of claims 1-2, 4-12 and 16-19; therefore, the Provisional Nonstatutory Double Patenting Rejection of claims 1-2, 4-12 and 16-19 is maintained.
Applicant's arguments filed on 09/06/2022 have been fully considered but they are not persuasive.
Applicant’s argument found in paragraphs 2-3 of page 11 of applicant’s remarks which argues that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Applicant’s argument found in last paragraph on page 11 and first paragraph on page 12 which argues that the Saha prior reference does not teach the features of each of claims 2, 5 and 6.
It is respectfully disagreed. 
As stated in independent claim 1, Saha teaches at least one snapshot frequency component signal comprising one or more time varying signals of frequency components of the time domain signal (e.g. figure 9(A) and 10, paragraph [0075]-[0076], extraction section 920 of processor 144 to apply analysis techniques including time-domain analysis, frequency-domain analysis, and/or wavelet domain analysis, which extract frequency component signal to obtain Strain S” and temperature T” provided to interaction stage change detection/tracking 930B).
Regarding claim 2, combination of Ganguli and Saha teaches wherein the analyzer is further configured to: compare at least one snapshot frequency component signal to a known frequency component template corresponding to a condition of the electrical device (e.g. Saha, paragraph [0012], compares estimated strain/temperature values with present strain/temperature measurement values to detect the present intercalation state change); and detect the presence or amount of the condition based on the comparison (e.g. Saha, paragraph [0012], compares estimated strain/temperature values with present strain/temperature measurement values to detect the present intercalation state change to determine either operating state information or charge/discharge control information).
Regarding claim 5, combination of Ganguli and Saha teaches wherein the analyzer is configured to detect the condition based on amplitudes or amplitude ratios of frequency components of the snapshot frequency component signal (e.g. Saha, figure 5, paragraph [0061], FBG sensors sensing strain/temperature parameter values which have corresponding amplitudes also described in paragraph [0037).
Regarding claim 6, combination of Ganguli and Saha teaches wherein the analyzer is configured to: develop a trend of changes in the snapshot frequency component signal over time (e.g. Saha, figure 1(A), paragraphs [0032] and [0041], processor 144 trend internal and/or external parameters, processor 144 having intercalation stage change detector 145 that detects intercalation stage changes by analyzing parameter data associated with strain data signals S and temperature data signals T); and detect a change in the condition based on the trend (e.g. Saha, figure 1(A), paragraph [0086], analyze corrected strain and temperature signals, processor 144 trend internal and/or external parameters, processor 144 having intercalation stage change detector 145 that detects intercalation stage changes by analyzing parameter data associated with strain data signals S and temperature data signals T as described in paragraphs [0032] and [0041]).
Applicant’s argument found in last two paragraphs of page 12 of applicant’s remarks, which argues that Saha does not teach or suggest features of claim 8 in particular a second data acquisition period that is short than the first data acquisition period, and applicant’s use of sensor to detect changes over different time scales is different from reducing test time.
It is respectfully disagreed. 
As stated in independent claim 8, Saha teaches changes of corresponding first  and second parameters are acquired over conrresponding first and second acquisition periods. Although the first and second acquisition periods might seems to be about the same,Making either first acquisition period or second acquisition period short would reduce acquisition time to achieve reduction of test time, and the purpose of reducing test time need is not same as applicant’s time scales; therefore, there is no hindsight reasoning issue.
Applicant’s argument found in paragraphs 2-3 of page 13 of applicant’s remarks which argues that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Applicant’s argument found in last three paragraphs of page 14 of applicant’s remarks, which argues that the probe of Tominaga is a mechanical structure not an electrical device.
It is respectfully disagreed. 
In figure 1 of Saha, probe 2 having detector 4 which is an electrical device having output port that outputs electrical signals to A/D 7 via amplifier 6.
Applicant’s argument found in last paragraph of page 14 of applicant’s remarks, which argues that Tominaga does not identify eigenfrequencies of an electrical device represented in that time domain signal, nor detect a condition of an electrical device based on a change in the eighenfrequeceis.
It is respectfully disagreed. 
Tominaga teaches identify eigenfrequencies of an electrical device represented in the time domain signal (e.g. paragraphs [0006] and [0012], eignfrequency detecting means detecting a natural frequency of a probe which is electrical device based on signal form vibration amplitude detector); and 
detect a condition of the electrical device based on a change in the eigenfrequencies (e.g. paragraph [0006] and [0012], damage judging means for judging breakage of the probe based on the detected natural frequency).
It is noted that natural frequency is also known as eigenfrequency (e.g. supported by Evans et al. (US 2021/0095738), paragraph [0019]), and eignfrequency detecting means detects eignfrequency.
Information Disclosure Statement
The information disclosure statement filed on 10/28/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed on 10/28/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no English language translations were provided of the first four foreign patent documents.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 16 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims 1 and 33 of copending Application No. 16773181 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 33 of copending Application No. 16773181 (reference application) meet the claim limitations of corresponding claims 1, 7, 16 and 19.
A comparison of the claims is presented in the following table with exact correspondence in bold face.
Instant Application
Copending Application No. 16773181
1. A sensor system comprising: 

a sensor network comprising at least one optical fiber that includes one or more optical sensors, the optical sensors arranged to sense vibration of an electrical device and to produce a time varying light output in response to the vibration; 


at least one detector configured to generate an electrical time domain signal in response to the time varying light output of at least one optical sensor of the sensor network; and 

an analyzer configured to: 

acquire at least one snapshot frequency component signal comprising one or more time varying signals of frequency components of the time domain signal over a data acquisition time period; and 


detect a condition of the electrical device based on the snapshot frequency component signal.
1. A sensor system comprising: 

a sensor network comprising at least one optical fiber that includes one or more optical sensors including at least one vibration sensor, the vibration sensor disposed within a power grid electrical device and configured to sense vibration of the power grid electrical device; 

at least one detector configured to generate an electrical time domain signal in response to a time variation in light output from the vibration sensor; and 

an analyzer configured to: 

acquire one or more snapshot frequency component signals, each snapshot frequency component signal comprising a time varying signal of frequency components of the time domain signal over a data acquisition time period; and 

detect a presence or amount of the condition based on the snapshot frequency component signal.

7. A method comprising: 

optically sensing vibration of an electrical device and producing a time variation in light output from at least one optical sensor in response to the vibration; 





generating an electrical time domain vibration signal representing the time variation in light output; 




acquiring at least one snapshot frequency component signal comprising one or more time varying frequency components of the time domain signal over a data acquisition time period; and 


detecting a condition of the electrical device based on the snapshot frequency component signal.
1. A sensor system comprising: 

a sensor network comprising at least one optical fiber that includes one or more optical sensors including at least one vibration sensor, the vibration sensor disposed within a power grid electrical device and configured to sense vibration of the power grid electrical device; 

at least one detector configured to generate an electrical time domain signal in response to a time variation in light output from the vibration sensor; and 

an analyzer configured to: 

acquire one or more snapshot frequency component signals, each snapshot frequency component signal comprising a time varying signal of frequency components of the time domain signal over a data acquisition time period; and 

detect a presence or amount of the condition based on the snapshot frequency component signal.


16. A sensor system comprising: 

a sensor network comprising at least one optical fiber that includes at least one optical sensor arranged to sense vibration of an electrical device and to produce a time variation in light output from the sensor in response to the vibration; 

at least one detector configured to generate an electrical time domain signal in response to the time variation in light output; and 


an analyzer configured to: 

identify eigenfrequencies of the electrical device represented in the time domain signal; and 

detect a condition of the electrical device based on a change in the eigenfrequencies.

33. A sensor system comprising: 

a sensor network comprising at least one optical fiber that includes one or more optical vibration sensors, the optical sensors arranged to sense vibration of an power grid electrical device; 


at least one detector configured to generate an electrical time domain signal in response to a time variation in light output of at least one optical sensor of the sensor network; and 

an analyzer configured to: 

identify eigenfrequencies of the electrical device represented in the time domain signal; and 

detect a presence or amount of a condition of the power grid electrical device based on a change in the eigenfrequencies.

19. A method comprising: 

optically sensing vibration of an electrical device using at least one optical sensor and producing a time variation in light output from the optical sensor in response to the vibration; 


generating an electrical time domain signal representing the time variation in light output from the optical sensor; 




identifying one or more eigenfrequencies of the electrical device represented in the time domain signal; and 

detecting a condition of the electrical device based on the eigenfrequencies.

33. A sensor system comprising: 

a sensor network comprising at least one optical fiber that includes one or more optical vibration sensors, the optical sensors arranged to sense vibration of an power grid electrical device; 


at least one detector configured to generate an electrical time domain signal in response to a time variation in light output of at least one optical sensor of the sensor network; and 

an analyzer configured to: 

identify eigenfrequencies of the electrical device represented in the time domain signal; and 


detect a presence or amount of a condition of the power grid electrical device based on a change in the eigenfrequencies.



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 2, 4-6 and 8-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claim 1 of copending Application No. 16773181 (reference application) in view of Saha et al. (US 2015/0280290). 
Regarding claim 2, claim 1 of copending Application No. 16773181 is silent with regard to wherein the analyzer is further configured to: compare at least one snapshot frequency component signal to a known frequency component template corresponding to a condition of the electrical device.
Saha teaches an analyzer (e.g. figure 1(A)) is further configured to: compare at least one snapshot frequency component signal to a known frequency component template corresponding to a condition of the electrical device (e.g. Saha, paragraph [0012]); and detect the presence or amount of the condition based on the comparison (e.g. Saha, paragraph [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of claim 1 of copending Application No. 16773181 by applying the teaching of Saha to explicitly have wherein the analyzer is further configured to: compare at least one snapshot frequency component signal to a known frequency component template corresponding to a condition of the electrical device, for the purpose of constructing a low-cost and reliable system to accurately determining conditions of the device (e.g. Saha, paragraph [0007]).
Regarding claim 4, combination of claim 1 of copending Application No. 16773181 and Saha teaches wherein the analyzer is configured to perform a time-frequency transformation of the time domain signal (e.g. Saha, figure 9(A), paragraph [0075]).
Regarding claim 5, combination of claim 1 of copending Application No. 16773181 and Saha teaches wherein the analyzer is configured to detect the condition based on amplitudes or amplitude ratios of frequency components of the snapshot frequency component signal (e.g. Saha, figure 5, paragraph [0061]).
Regarding claim 6, combination of claim 1 of copending Application No. 16773181 and Saha teaches wherein the analyzer is configured to: develop a trend of changes in the snapshot frequency component signal over time (e.g. Saha, figure 1(A), paragraphs [0032] and [0041]); and detect a change in the condition based on the trend (e.g. Saha, figure 1(A), paragraph [0086]).
Regarding claim 8, claim 1 of copending Application No. 16773181 teaches a sensor system (e.g. claim 1: line 1) comprising: 
a sensor network comprising at least one optical fiber including one or more optical sensors (e.g. claim 1: lines 2-4); 
at least one detector configured to generate an electrical time domain signal in response to a time variation in light output of at least one optical sensor of the sensor network (e.g. claim 1: lines 5-6; 
an analyzer (e.g. claim 1: line 7).
claim 1 of copending Application No. 16773181 is silent with regard to identify changes in a first parameter of the electrical device based on analysis of the time domain signal of the optical sensor over a first data acquisition period; and 
identify changes in a second parameter of the electrical device based on analysis of the time domain signal of the optical sensor over a second data acquisition period.
Saha teaches identify changes in a first parameter of the electrical device based on analysis of the time domain signal of the optical sensor over a first data acquisition period (e.g. figure 9(A), 10 and 12, paragraphs [0022] and [0084], temperature-induced Fiber Optic (FO) signal such as shown in figure 10); and 
identify changes in a second parameter of the electrical device based on analysis of the time domain signal of the optical sensor over a second data acquisition period (e.g. figure 9(A, 10, 11, paragraphs [0022] and [0084], Strain-induced Fiber Optic (FO) signal such as shown in figure 10), Strain signal) that is shorter than the first data acquisition period (e.g. figures 11 and 12, both the stain and temperature acquisition time period are about the same; there are three option to reduce acquisition time to reduce test time and improve test efficiency, option one is reduce both the stain acquisition time period and the temperature time period, option two is to reduce the strain acquisition time period and keep the temperature acquisition time unchanged, option three is to keep the strain acquisition time period unchanged and reduce the temperature acquisition time, to it is obvious to try each of the three options because doing so would help to find the most optimized and efficient solution to reduce test time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of claim 1 of copending Application No. 16773181 by applying the teaching of Saha to explicitly have the analyzer configured to identify changes in a first parameter of the electrical device based on analysis of the time domain signal of the optical sensor over a first data acquisition period; and identify changes in a second parameter of the electrical device based on analysis of the time domain signal of the optical sensor over a second data acquisition period, for the purpose of making a low-cost and reliable sensor system and/or accurately determining conditions of electrical device (e.g. Saha, paragraph [0007]).
Regarding claim 9, combination of claim 1 of copending Application No. 16773181 and Saha teaches wherein the first parameter is internal temperature of the electrical device and the second parameter is vibration of the electrical device (e.g. Saha, figures (1A) and 11-12, paragraph [0038]).
Regarding claim 10, combination of claim 1 of copending Application No. 16773181 and Saha teaches wherein the first parameter is ambient temperature external and proximate to the electrical device and the second parameter is vibration of the electrical device (e.g. Saha, figures 1(B)-1(C) and 11-12, paragraphs [0037]-[0038]).
Regarding claim 11, combination of claim 1 of copending Application No. 16773181 and Saha teaches wherein: the at least one optical sensor comprises multiple optical sensors (e.g. Saha, figures 1(A)-1C), optical sensors 130); the detector is configured to respectively detect multiple time domain signals of the multiple optical sensors over the first data acquisition period or the second data acquisition period (e.g. Saha, figure 10, paragraph [0083]); and the analyzer is configured to identify a parameter distribution within the electrical device based on analysis of the multiple time domain signals over the first data acquisition period or the second data acquisition period (e.g. Saha, figures 9(A) and 10-12, paragraphs [0073] and [0083]).
Regarding claim 12, combination of claim 1 of copending Application No. 16773181 and Saha teaches the parameter distribution is a temperature distribution (e.g. Saha, figure 9(A) and 12, paragraph [0072]).
Claims 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claim 33 of copending Application No. 16773181 (reference application) in view of Saha et al. (US 2015/0280290). 
Regarding claim 17, claim 33 of copending Application No. 16773181 is silent with regard to wherein the analyzer is configured to: trend a characteristic of the eigenfrequencies over time; and determine the condition based on the trend.
Saha teaches an analyzer is configured to: trend a characteristic of frequencies over time (e.g. Saha, figure 1(A), paragraphs [0032] and [0041]); and determine the condition based on the trend (e.g. Saha, figure 1(A), paragraph [0086]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of claim 33 of copending Application No. 16773181 by applying the teaching of Saha to explicitly have wherein the analyzer is configured to: trend a characteristic of the eigenfrequencies over time; and determine the condition based on the trend, for the purpose of constructing a low-cost and reliable system to accurately determining conditions of the device (e.g. Saha, paragraph [0007]).
Regarding claim 18, combination of claim 33 of copending Application No. 16773181 and Saha teaches wherein the characteristic of the eigenfrequencies comprises one or more of amplitude, frequency, and damping condition upon pulse-like impact (e.g. Saha, figure 5, paragraph [0061]).
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ganguli et al. (US 2017/0033414), and further in view of Saha et al. (US 2015/0280290).
Regarding claims 1 and 7, Ganguli teaches a sensor system (e.g. figures 1-2, paragraphs [0093] and [0029], system 200 having fiber Bragg grating (FBG) sensors 121 and 122) comprising: 
a sensor network comprising at least one optical fiber that includes one or more optical sensors (e.g. figures 1-2, paragraph [0029], sensor network having FBG sensors 121 and 22 coupled to measurement circuit by optic fiber 131 and 132), the optical sensors arranged to sense vibration of an electrical device (e.g. figures 1-2 and 10, paragraph [0049], claims 15 and 17, measurement parameters of battery device 110 include vibration) and to produce a time varying light output in response to the vibration (e.g. figures 1-2 and 10, paragraphs [0004] and [0037], claims 15 and 17, measurement parameter in response to light scattered by optical sensors and corresponding electrical signals are generated in response to detected light); 
at least one detector configured to generate an electrical time domain signal in response to the time varying light output of at least one optical sensor of the sensor network (e.g. figures 1-2, paragraph [0029], measurement circuitry 160 includes photodetectors detect corresponding scattered light 151 and 152 from optical sensors121 and 122); and 
an analyzer (e.g. figures 1-2, paragraph [0030], compensation circuitry 170) configured to: 
acquire at least one signal comprising one or more signals over a data acquisition time period (e.g. figures 2 and 5A, paragraph [0030], electrical output signal from measurement circuity to provide measurements M1 and M2 to compensation circuity 170 for analysis); and
detect a condition of the electrical device based on the signal (e.g. paragraphs [0027] and [0030], determine strain, determining state of health of mechanical structure and/or managing mechanical structures).
Ganguli is silent with regard to the at least one signal being the at least one signal being at least one snapshot frequency component signal comprising one or more time varying signals of frequency components of the time domain signal.
Saha teaches a rechargeable battery disposed on a smart grid system (e.g. claim 16, paragraph [0003]);
optical sensors may be used to measure vibration (e.g. figure 1(A), paragraphs [0038]-[0039]); and
at least one snapshot frequency component signal comprising one or more time varying signals of frequency components of the time domain signal (e.g. figure 9(A) and 10, paragraph [0075]-[0076], extraction section 920 of processor 144 to apply analysis techniques including time-domain analysis, frequency-domain analysis, and/or wavelet domain analysis, which extract frequency component signal to obtain Strain S” and temperature T” provided to interaction stage change detection/tracking 930B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ganguli by applying the teaching of Saha to explicitly have the at least one signal being the at least one signal being at least one snapshot frequency component signal comprising one or more time varying signals of frequency components of the time domain signal, for the purpose of constructing a low-cost and reliable system to accurately determining conditions of the device (e.g. Saha, paragraph [0007]).
Regarding claim 2, combination of Ganguli and Saha teaches wherein the analyzer is further configured to: compare at least one snapshot frequency component signal to a known frequency component template corresponding to a condition of the electrical device (e.g. Saha, paragraph [0012]); and detect the presence or amount of the condition based on the comparison (e.g. Saha, paragraph [0012]).
Regarding claim 4, combination of Ganguli and Saha teaches wherein the analyzer is configured to perform a time-frequency transformation of the time domain signal (e.g. Saha, figure 9(A), paragraph [0075]).
Regarding claim 5, combination of Ganguli and Saha teaches wherein the analyzer is configured to detect the condition based on amplitudes or amplitude ratios of frequency components of the snapshot frequency component signal (e.g. Saha, figure 5, paragraph [0061]).
Regarding claim 6, combination of Ganguli and Saha teaches wherein the analyzer is configured to: develop a trend of changes in the snapshot frequency component signal over time (e.g. Saha, figure 1(A), paragraphs [0032] and [0041]); and detect a change in the condition based on the trend (e.g. Saha, figure 1(A), paragraph [0086]).
Regarding claim 8, Ganguli teaches a sensor system (e.g. figures 1-2, paragraphs [0093] and [0029], system 200 having fiber Bragg grating (FBG) sensors 121 and 122) comprising: 
a sensor network comprising at least one optical fiber including one or more optical sensors (e.g. figures 1-2, paragraph [0029], sensor network having FBG sensors 121 and 22 coupled to measurement circuit by optic fiber 131 and 132), the optical sensors arranged to sense one or more parameters of an electrical device (e.g. figures 1-2 and 10, paragraph [0049], claims 15 and 17, measurement parameters of battery device 110 include vibration); 
at least one detector configured to generate an electrical time domain signal in response to a time variation in light output of at least one optical sensor of the sensor network (e.g. figures 1-2, paragraph [0029], measurement circuitry 160 includes photodetectors detect corresponding scattered light 151 and 152 from optical sensors121 and 122); 
an analyzer (e.g. figures 1-2, paragraph [0030], compensation circuitry 170).
Ganguli is silent with regard to identify changes in a first parameter of the electrical device based on analysis of the time domain signal of the optical sensor over a first data acquisition period; and 
identify changes in a second parameter of the electrical device based on analysis of the time domain signal of the optical sensor over a second data acquisition period.
Saha teaches identify changes in a first parameter of the electrical device based on analysis of the time domain signal of the optical sensor over a first data acquisition period (e.g. figure 9(A), 10 and 12, paragraphs [0022] and [0084], temperature-induced Fiber Optic (FO) signal such as shown in figure 10); and 
identify changes in a second parameter of the electrical device based on analysis of the time domain signal of the optical sensor over a second data acquisition period (e.g. figure 9(A, 10, 11, paragraphs [0022] and [0084], Strain-induced Fiber Optic (FO) signal such as shown in figure 10), Strain signal) that is shorter than the first data acquisition period (e.g. figures 11 and 12, both the stain and temperature acquisition time period are about the same; there are three option to reduce acquisition time to reduce test time and improve test efficiency, option one is reduce both the stain acquisition time period and the temperature time period, option two is to reduce the strain acquisition time period and keep the temperature acquisition time unchanged, option three is to keep the strain acquisition time period unchanged and reduce the temperature acquisition time, to it is obvious to try each of the three options because doing so would help to find the most optimized and efficient solution to reduce test time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ganguli by applying the teaching of Saha to explicitly have the analyzer configured to identify changes in a first parameter of the electrical device based on analysis of the time domain signal of the optical sensor over a first data acquisition period; and identify changes in a second parameter of the electrical device based on analysis of the time domain signal of the optical sensor over a second data acquisition period, for the purpose of making a low-cost and reliable sensor system and/or accurately determining conditions of electrical device (e.g. Saha, paragraph [0007]).
Regarding claim 9, combination of Ganguli and Saha teaches wherein the first parameter is internal temperature of the electrical device and the second parameter is vibration of the electrical device (e.g. Saha, figures (1A) and 11-12, paragraph [0038]).
Regarding claim 10, combination of Ganguli and Saha teaches wherein the first parameter is ambient temperature external and proximate to the electrical device and the second parameter is vibration of the electrical device (e.g. Saha, figures 1(B)-1(C) and 11-12, paragraphs [0037]-[0038]).
Regarding claim 11, combination of Ganguli and Saha teaches wherein: the at least one optical sensor comprises multiple optical sensors (e.g. Saha, figures 1(A)-1C), optical sensors 130); the detector is configured to respectively detect multiple time domain signals of the multiple optical sensors over the first data acquisition period or the second data acquisition period (e.g. Saha, figure 10, paragraph [0083]); and the analyzer is configured to identify a parameter distribution within the electrical device based on analysis of the multiple time domain signals over the first data acquisition period or the second data acquisition period (e.g. Saha, figures 9(A) and 10-12, paragraphs [0073] and [0083]).
Regarding claim 12, combination of Ganguli and Saha teaches the parameter distribution is a temperature distribution (e.g. Saha, figure 9(A) and 12, paragraph [0072]).
Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ganguli et al. (US 2017/0033414), and further in view of Tominaga (JP 2001183257 A).
Regarding claims 16 and 19, Ganguli teaches a sensor system (e.g. figures 1-2, paragraphs [0093] and [0029], system 200 having fiber Bragg grating (FBG) sensors 121 and 122) comprising: 
a sensor network comprising at least one optical fiber that includes at least one optical sensor (e.g. figures 1-2, paragraph [0029], sensor network having FBG sensors 121 and 22 coupled to measurement circuit by optic fiber 131 and 132) arranged to sense vibration of an electrical device (e.g. figures 1-2 and 10, paragraph [0049], claims 15 and 17, measurement parameters of battery device 110 include vibration) and to produce a time variation in light output from the sensor in response to the vibration (e.g. figures 1-2 and 10, paragraphs [0004] and [0037], claims 15 and 17, measurement parameter in response to light scattered by optical sensors and corresponding electrical signals are generated in response to detected light); 
at least one detector configured to generate an electrical time domain signal in response to the time variation in light output (e.g. figures 1-2, paragraph [0029], measurement circuitry 160 includes photodetectors detect corresponding scattered light 151 and 152 from optical sensors121 and 122); and 
an analyzer (e.g. figures 1-2, paragraph [0030], compensation circuitry 170) configured to:
acquire a signal comprising one or more signals over a data acquisition time period (e.g. figures 2 and 5A, paragraph [0030], electrical output signal from measurement circuity to provide measurements M1 and M2 to compensation circuity 170 for analysis); and
detect a condition of the electrical device based on the signal (e.g. paragraphs [0027] and [0030], determine strain, determining state of health of mechanical structure and/or managing mechanical structures).
However, Ganguli is silent with regard to identify eigenfrequencies of the electrical device represented in the time domain signal; and 
detect a condition of the electrical device based on a change in the eigenfrequencies.
Tominaga teaches identify eigenfrequencies of an electrical device represented in the time domain signal (e.g. paragraphs [0006] and [0012], eignfrequency detecting means detecting a natural frequency of a probe which is electrical device based on signal form vibration amplitude detector); and 
detect a condition of the electrical device based on a change in the eigenfrequencies (e.g. paragraph [0006] and [0012], damage judging means for judging breakage of the probe based on the detected natural frequency).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ganguli by applying the teaching of Tominaga to explicitly identify eigenfrequencies of the electrical device represented in the time domain signal; and detect a condition of the electrical device based on a change in the eigenfrequencies, for the purpose of detecting damage of electrical device more easily and reliably by reducing complicated labor work and time (e.g. Tominaga, last sentence of paragraph [0002]).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ganguli et al. (US 2017/0033414) in view of Tominaga (JP 2001183257 A), and further in view of Saha et al. (US 2015/0280290).
Regarding claim 17, combination of Ganguli and Tominaga is silent with regard to wherein the analyzer is configured to: trend a characteristic of the eigenfrequencies over time; and determine the condition based on the trend.
Saha teaches an analyzer is configured to: trend a characteristic of frequencies over time (e.g. Saha, figure 1(A), paragraphs [0032] and [0041]); and determine the condition based on the trend (e.g. Saha, figure 1(A), paragraph [0086]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ganguli and Tominaga by applying the teaching of Saha to explicitly have wherein the analyzer is configured to: trend a characteristic of the eigenfrequencies over time; and determine the condition based on the trend, for the purpose of constructing a low-cost and reliable system to accurately determining conditions of the device (e.g. Saha, paragraph [0007]).
Regarding claim 18, combination of Ganguli, Tominaga and Saha teaches wherein the characteristic of the eigenfrequencies comprises one or more of amplitude, frequency, and damping condition upon pulse-like impact (e.g. Tominaga, paragraphs [0006] and [0012]; or e.g. Saha, figure 5, paragraph [0061]).
Allowable Subject Matter
Claims 3 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. Z./
Examiner, Art Unit 2858



/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858